In my opinion the decision of the Court of Appeals affirming the judgment of the Court of Common Pleas is sustained by sound reason and should be affirmed.
The authority of the municipal civil service commission to make and enforce rules is conferred by statute. Section 487-17b, General Code, prescribes a specific limitation upon the appointing power in the respect in question here. Upon the principle applied in Davis et al., Civil Service Comm., v.State, ex rel. Kennedy, Dir. of Public Service, 127 Ohio St. 261,  187 N.E. 867, the municipal commission is unauthorized to extend those statutory provisions and make the same applicable to positions other than those enumerated therein.
WEYGANDT, C.J., concurs in the foregoing dissenting opinion. *Page 302